March 23, 1931. The opinion of the Court was delivered by
It is well established that in a law case this Court will not disturb findings of fact of the probate Court, concurred in by the Circuit Court, when there is any evidence to support such findings. It is needless to cite any of the many authorities sustaining this proposition. There was evidence in this case to warrant the findings of fact of the Probate Judge, which were approved, on appeal by the Circuit Judge.
We find no error of law in the holdings of the Circuit Judge. The decree, which will be reported, is affirmed.
MESSRS. JUSTICES COTHRAN, STABLER, CARTER and BONHAM concur.